Per Curiam.

Memorandum Under authority of Matter of City of New York (Bronx River Parkway Extension) (N. Y. L. J., March 3, 1939, p. 999, col. 2), sections 415(1)-7.0 and 415(1)-17.0 of the Administrative Code of the City of New York; United States v. 44,549 Square Feet of Land (41 F. Supp. 523), New York University v. American Book Co. (197 N. Y. 294), Matter of Trustees of Union College (129 N. Y. 308) and United States v. Certain Parcels of Land in Philadelphia (130 F. 2d 782), the judgment should be reversed, with $30 costs, *875and judgment directed for the defendants, with costs, without prejudice to such other remedy as plaintiff-respondent may be advised to pursue.
Hammer, Shiehtag and Edeb, JJ., concur.
Judgment reversed.